ORDER OF SUSPENSION
Based upon a certified copy of a Judgment of Conviction entered in the U.S. District Court for the Southern District of California wherein Deborah A. Lewis pled guilty to the crime of aiding and abetting false statement, the Supreme Court of the State of North Dakota, on January 23, 1985, under the provisions of Rule 13, NDRDP, ordered that the Certificate of Admission of Deborah A. Lewis be suspended pending final disposition of the disciplinary proceeding against her and further ordered that the matter be referred to the Disciplinary Board as a complaint for investigation and recommendation. 360 N.W.2d 686.
On March 28, 1985, Ms. Lewis filed with the Court, pursuant to the provisions of Rule 12 NDRDP, her affidavit consenting to discipline.
NOW, THEREFORE, IT IS ORDERED, that Deborah A. Lewis, a member of the Bar of the State of North Dakota, is hereby suspended from the practice of law in the State of North Dakota for a period of one year, such period to run concurrently with the period of probation imposed by the U.S. District Court, that is, from December 10, 1984, to December 10, 1985.
RALPH J. ERICKSTAD,
Chief Justice
GERALD W. VANDE-WALLE,
Justice
H.F. GIERKE III,
Justice
HERBERT L. MESCHKE,
Justice
BERYL J. LEVINE,
Justice